Reversing.
The appellee, Mrs. Elizabeth Keath, had the nomination by the subdistrict trustees for employment as teacher in the Lane School of Montgomery county, but did not possess the education or local experience qualification established by the county board in the two orders quoted and held valid in the opinion delivered to-day in the case of Board of Education for Montgomery *Page 422 
County v. Messer, ___ Ky. ___, ___ S.W.2d ___. The county board therefore rejected the recommendation and employed another. Upon Mrs. Keath's petition, the trial court adjudged her entitled to the school, and this appeal follows.
Some argument is made that the one who was given the place by the county board was ineligible because she was not unqualifiedly recommended by the subdistrict trustees. The plaintiff necessarily predicated her right to teach upon the merits of her own claims, and she could not recover judgment establishing that as a legal right upon the weakness or illegality of her competitor's claims. Cf. Vermillion v. Davis,205 Ky. 727, 266 S.W. 374; Johnson v. Elliott County Board of Education, 245 Ky. 834, 54 S.W.2d 382.
The case is ruled by our opinion in the Messer Case, and upon its authority the judgment is reversed.